Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments and arguments filed June 29, 2022.
Claims 1-3, 5-10, 12-17, 19, and 20 are currently pending.
Claims 1, 3, 5, 6, 8, 10, 12, 13, 15-17, 19 and 20 have been amended.
Claims 4, 11, and 18 have been cancelled.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 ends with two periods.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,482,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed by the claims in U.S. Patent No. 10,482,382.

Instant Application 16/573953
Patent 10,482,382
Claim 1:
A system for reducing failure rates of a manufactured product comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
receiving, from a database, a first product data set, the first product data set including a first product formula, a plurality of first product examples, and first test results of the plurality of first product examples; 
receiving, from the database, a second product data set, the second product data set including a second product formula, a plurality of second product examples, and second test results of the plurality of second product examples; 
clustering, by a machine learning technique, a product cluster including the first product data set and the second product data set according to the first product formula and the second product formula;
generating, based on the clustering, a correlation model according to an in- common ingredient in the first product formula and the second product formula and an in-common test result of the first test results and the second test results; 
predicting, based on the correlation model, a test result of the first test results; 
determining, based on the predicted test result and an actual test result of the first test results, a test failure mode; and 
determining, based on the test failure mode, a failure rate reduction mechanism of at least product of the product cluster.

Claim 5:
The system of claim 1, wherein the determining the first-product cluster further causes the system to perform:
receiving a plurality of additional product data sets including a plurality of additional product formulas;
scoring the first product formula according to a weight of ingredients of the first product formula and a frequency of ingredients of the first product formula, the second product formula, and the plurality of additional product formulas;
scoring the second product formula according to a weight of ingredients of the second product formula and a frequency of ingredients of the first product formula, the second product formula, and the plurality of additional product formulas; and
determining the first-product cluster according to a comparison of the score of the first product and the score of the second product.

Claim 6:
The system of claim 1, wherein the determining the first-product cluster further causes the system to perform:
identifying a selected test, wherein at least one of the first test results and second test results includes a failing result for the selected test; and
modifying a passing quality parameter range of the selected test such that the failing result is within a modified passing quality parameter range of the selected test.
Claim 1:
A system for reducing failure rates of a manufactured product comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
receiving, from a database, a first product data set associated with a first batch of a first product, the first product data set including a first product formula, a plurality of first product examples, and first test results of the plurality of first product examples, the first test results being associated with a post-manufacturing test, at least a portion of the first product data set being based on first sensor data recorded by one or more first sensors, the first sensor data being stored as time-series data of first sensor measurements; 
receiving, from the database, a second product data set associated with a second batch of a second product, the second product being different from the first product, the second product data set including a second product formula, a plurality of second product examples, and second test results of the plurality of second product examples, the second test results being associated with the post-manufacturing test, at least a portion of the second product data set being based on second sensor data recorded by one or more second sensors, the second sensor data being stored as time-series data of second sensor measurements; 
clustering, by machine learning, a first product cluster including the first product data set and the second product data set according to a comparison between the first product formula and the second product formula; 
determining, based on the clustering, a failure rate reduction mechanism of at least one product of the first product cluster, wherein the determining the failure rate reduction mechanism comprises:
identifying, based on the clustering, the post-manufacturing test from a plurality of different post-manufacturing tests based on one or more failure results
of the post-manufacturing test included in the first test results and the second test results; and
modifying, based on the clustering, a passing quality parameter range of the post-manufacturing test such that the failing result is within a modified passing quality parameter range of the post-manufacturing test.

Claim 7:
The system of claim 1, wherein the system is further caused to:
generate a correlation model according to an in-common ingredient in the first product formula and the second product formula and an in-common test result of the first test results and the second test results.

Claim 8:
The system of claim 7, wherein the system is further caused to:
predict a test result of the first test results according to the correlation model;
compare the predicted test result to an actual test result of the first test results; and
determine a test failure mode according to the comparison.

Claim 2
Claim 4
Claim 3
Claim 5
Claim 8:
A computer implemented method for reducing failure rates of a manufactured product, the method being performed on a computer system having one or more
physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method, the method comprising:
receiving, from a database, a first product data set, the first product data set including a first product formula, a plurality of first product examples, and first test results of the plurality of first product examples;
receiving, from the database, a second product data set, the second product data set including a second product formula, a plurality of second product examples, and second test results of the plurality of second product examples;
clustering, by a machine learning technique, a product cluster including the first product data set and the second product data set according to a comparison between the first product formula and the second product formula;
generating, based on the clustering, a correlation model according to an in-common ingredient in the first product formula and the second product formula and an in-common test result of the first test results and the second test results;
predicting, based on the correlation model, a test result of the first test results;
determining, based on the predicted test result and an actual test result of the first test results, a test failure mode; and
determining, based on the test failure mode, a failure rate reduction mechanism of at least product of the-first product cluster.

Claim 12:
The computer implemented method of claim 8, wherein the determining the product cluster further causes the system to perform:
receiving a plurality of additional product data sets including a plurality of additional product formulas;
scoring the first product formula according to a weight of ingredients of the first product formula and a frequency of ingredients of the first product formula, the second product formula, and the plurality of additional product formulas;
scoring the second product formula according to a weight of ingredients of the second product formula and a frequency of ingredients of the first product formula, the second product formula, and the plurality of additional product formulas; and
determining the product cluster according to a comparison of the score of the first product and the score of the second product.

Claim 13:
The computer implemented method of claim 8, wherein the determining the product cluster further causes the system to perform:
identifying a selected test, wherein at least one of the first test results and second test results includes a failing result for the selected test; and
modifying a passing quality parameter range of the selected test such that the failing result is within a modified passing quality parameter range of the selected test.
Claim 9:
A computer implemented method for reducing failure rates of a manufactured product, the method being performed on a computer system having one or more
physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method, the method comprising:
receiving, from a database, a first product data set associated with a first batch of a first product, the first product data set including a first product formula, a plurality of first product examples, and first test results of the plurality of first product examples, the first test results being associated with a post-manufacturing test, at least a portion of the first product data set being based on first sensor data recorded by one or more first sensors, the first sensor data being stored as time-series data of first sensor measurements; 
receiving, from the database, a second product data set associated with a second batch of a second product, the second product being different from the first product, the second product data set including a second product formula, a plurality of second product examples, and second test results of the plurality of second product examples, the second test results being associated with the post-manufacturing test, at least a portion of the second product data set being based on second sensor data recorded by one or more second sensors, the second sensor data being stored as time-series data of second sensor measurements; 
clustering, by machine learning, a first product cluster including the first product data set and the second product data set according to a comparison between the first product formula and the second product formula; 
determining, based on the clustering, a failure rate reduction mechanism of at least one product of the first product cluster, wherein the determining the failure rate reduction mechanism comprises: 
identifying, based on the clustering, the post-manufacturing test from a plurality of different post-manufacturing tests based on one or more failure results of the post-manufacturing test included in the first test results and the second test results; and 
modifying, based on the clustering, a passing quality parameter range of the post-manufacturing test such that the failing result is within a modified passing quality parameter range of the post-manufacturing test.

Claim 9
Claim 12
Claim 10
Claim 14
Claim 15:
A non-transitory computer readable medium comprising
instructions that, when executed, cause one or more processors to perform:
receiving, from a database, a first product data set, the first product data set including a first product formula, a plurality of first product examples, and first test results of the plurality of first product examples;
receiving, from the database, a second product data set, the second product data set including a second product formula, a plurality of second product examples, and second test results of the plurality of second product examples;
clustering, by a machine learning technique, a first-product cluster including the first product data set and the second product data set according to a comparison between the first product formula and the second product formula; and
generating, based on the clustering, a correlation model according to an in-common ingredient in the first product formula and the second product formula and an in-common test result of the first test results and the second test results;
predicting, based on the correlation model, a test result of the first test results;
determining, based on the predicted test result and an actual test result of the first test results, a test failure mode; and
determining, based on the test failure mode, a failure rate reduction mechanism of at least product of the-first product cluster.

Claim 19:
The non-transitory computer readable medium of claim 16, wherein the determining the product cluster further causes the system non-transitory computer readable medium to perform:
receiving a plurality of additional product data sets including a plurality of additional product formulas;
scoring the first product formula according to a weight of ingredients of the first product formula and a frequency of ingredients of the first product formula, the second product formula, and the plurality of additional product formulas;
scoring the second product formula according to a weight of ingredients of the second product formula and a frequency of ingredients of the first product formula, the second product formula, and the plurality of additional product formulas; and
determining the product cluster according to a comparison of the score of the first product and the score of the second product.

Claim 20:
The non-transitory computer readable medium of claim 16, wherein the determining the product cluster further causes the system non-transitory computer readable medium to perform:
identifying a selected test, wherein at least one of the first test results and second test results includes a failing result for the selected test; and
modifying a passing quality parameter range of the selected test such that the failing result is within a modified passing quality parameter range of the selected test.
Claim 17:
A non-transitory computer readable medium comprising
instructions that, when executed, cause one or more processors to perform:
receiving, from a database, a first product data set associated with a first batch of a first product, the first product data set including a first product formula, a plurality of first product examples, and first test results of the plurality of first product examples, the first test results being associated with a post-manufacturing test, at least a portion of the first product data set being based on first sensor data recorded by one or more first sensors, the first sensor data being stored as time-series data of first sensor measurements;
receiving, from the database, a second product data set associated with a second batch of a second product, the second product being different from the first product, the second product data set including a second product formula, a plurality of second product examples, and second test results of the plurality of second product examples, the second test results being associated with the post-manufacturing test, at least a portion of the second product data set being based on second sensor data recorded by one or more second sensors, the second sensor data being stored as time-series data of second sensor measurements;
clustering, by machine learning, a first product cluster including the first product data set and the second product data set according to a comparison between the first product formula and the second product formula;
determining, based on the clustering, a failure rate reduction mechanism of at least one product of the first product cluster, wherein the determining the failure rate reduction mechanism comprises:
identifying, based on the clustering, the post-manufacturing test from a plurality of different post-manufacturing tests based on one or more failure results of the post- manufacturing test included in the first test results and the second test results; and modifying, based on the clustering, a passing quality parameter range of the post-manufacturing test such that the failing result is within a modified passing quality 
parameter range of the post-manufacturing test.



Claim Rejections - 35 USC § 101
The previous rejection of claims under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendment and arguments.  Independent claims 1, 8, and 15 have been amended to recite “clustering, by a machine learning technique.”  As argued on page 8 of remarks, machine learning is not a mental or mathematical process and the claims are eligible at Step 2A, Prong One.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.
The previous 101 rejection has been withdrawn in view of Applicant’s arguments and amendments; see above for details.
The amendments have changed the scope of the claims such that they are now rejected for nonstatutory double patenting and the claims are now rejected for double patenting in view of claims 1-17 of U.S. Patent No. 10,482,382; see above for details.

Conclusion
Claims 1-3, 5-10, 12-17, 19, and 20  are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL T PELLETT/Primary Examiner, Art Unit 2121